DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On Pg. 9, lines 14-15, the language of “the sulfur (S) is controlled to greater than 1 and not more than 0.04 wt%” appears to contain a typographical error, and the range is suggested to read “greater than 0 and not more than 0.04 wt%.” 
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: In the instant specification (Pg. 14, lines 3-6), a recuperation step (S140) is recited as being included in flow diagram illustrated in Fig. 1; however, no such step or reference character is included in the figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “a tempcore process” renders the claim indefinite because it is unclear what steps are required in the tempcore process in order to limit the claimed cooling step. The only description provided in the instant specification for the tempcore process is “In the tempcore cooling step (S130), the hot-rolled steel is cooled to the martensite transformation start temperature (Ms temperature) through a tempcore process in order to ensure sufficient strength,” and “In one embodiment, the pressure of cooling water in the tempcore process may be 5 to 10 bar, and the flow rate of cooling water may be 450 to 1100 m3/hr" (Pg. 16, lines 10-19). However, this definition is not seen to be further clarifying as it only repeats the indefinite tempcore term, and the no features of the exemplary embodiment (cooling water, water pressure, and flow rate) have been required by the claimed language. As such, the scope of the claim term “tempcore process” is not seen to be readily discernable to one of ordinary skill in the art. 
Claim 1 contains the trademark/trade name "tempcore process".  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to describe a cooling process for the hot-rolled steel sheet and, accordingly, the description is indefinite.
Claims 2-5 are rejected by virtue of their dependency on claim 1.
Claim 5 recites the limitation "the flow rate (m3/hr) of cooling water;" however, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jun, et al. (KR20120000766A, hereinafter referred to as "Jun"). The English language translation and tables in the original document of Jun provided with this office action are being relied upon. 
Regarding claims 1 and 4, Jun teaches a method of manufacturing an ultrahigh strength reinforcing steel bar [0001] with a center layer comprising equiaxed ferrite and pearlite [0124, 0126-0127] and a surface layer of tempered martensite [0093], the method comprising steps of reheating a steel billet at a temperature of 1000 to 1250 ºC [0063, 0074], finishing hot rolling at a temperature of 800 to 900 ºC, and a tempcore cooling process including cooling the hot-rolled steel to a preferred cooling temperature in order to form and secure a martensitic transformation structure in the surface of the steel [0090-0094], wherein the steel material comprises a composition of [0029-0061]: 
Element
Instant Claims 
Jun ranges
Relationship
C
0.18-0.45%
0.05-0.50%
Encompassing
Si
0.05-0.30%
0.1-0.35
Overlapping
Mn
0.40-3.00%
0.85-2.0%
Falls within
P
>0 and ≤0.04% 
>0 and ≤0.04%
Same
S
>0 and ≤0.04% 
0.001-0.08%
Overlapping
Cr
>0 and ≤1.0% 
>0 and ≤0.2%
Falls within
Cu
>0 and ≤0.50% 
>0 and ≤0.3%
Falls within
Ni
>0 and ≤0.25% 
>0 and ≤0.2%
Falls within
Mo
>0 and ≤0.50% 
>0 and ≤0.05%
Falls within
Al
>0 and ≤0.04% 
>0 and ≤0.04%
Same
V
>0 and ≤0.20% 
0.001-0.15%
Falls within
N
>0 and ≤0.04% 
>0 and ≤0.015%
Falls within 
Sb
>0 and ≤0.1%
-
Close (0%)
Sn
>0 and ≤0.1%
>0 and ≤0.01%
Falls within
Fe and impurities
balance 
balance
- 


Overlapping and encompassing ranges are prima facie obviousness. Also, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The amounts of Sb are so close that one skilled in the art would expect substantially similar properties to result. See MPEP 2144.05(I). Furthermore, Jun teaches C in amounts of 0.05-0.50 as being effective for securing high strength while maintaining low brittleness [0029], Si in amounts of 0.1-0.35% as being effective for solid solution strengthening while maintaining sufficient weldability and toughness [0032], and Cr in amounts above 0% and up to 0.2% as being effective for increasing strength while maintaining toughness and machinability [0050]. 
It is also noted that steel composition examples 1 and 2 in Table 1 of Jun fall within nearly all the claimed compositional ranges, the only difference being the absence of an Sb content in Jun, which still seen to be close enough to render obvious the claimed range. 
Regarding claim 2, Jun teaches a processing temperature during a tempcore process being 400-600 ºC [0092]. Overlapping ranges are prima facie obviousness. MPEP 2144.05(I).
Regarding claim 3, Jun is silent regarding a W or Ca content in the ultrahigh strength steel reinforcing bar, indicating an absence of W and Ca, such that the W and Ca contents of 0% would fall close to the instant ranges at the minimum contents of greater than 0%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the amounts are so close, one skilled in the art would expect substantially similar properties to result. See MPEP 2144.05(I). 
Regarding claim 5, Jun teaches a yield strength (YS) in the steel bar of 800 MPa or more and a tensile strength (TS) of 900 MPa or more [0022], which are ranges included in the ranges of yield strength and tensile strength disclosed for the claimed steel in the instant specification of a yield strength of at least 500 MPa (Pg. 7, lines 9-11) and a tensile strength of 791-856 MPa (Table 3). Although Jun is silent regarding the instant formulas for yield strength and tensile strength, as Jun teaches ranges of YS and TS at least overlapping with the suitable YS and TS ranges disclosed for steel in the instant specification, the YS and TS values taught in Jun are expected to at least overlap with and render obvious YS and TS values determined under the claimed formulas. Overlapping ranges are prima facie obviousness. MPEP 2144.05(I). Furthermore, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736